                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


 CURTIS W. JOHNSON,

                              Plaintiff,
        v.

 KEVIN A. CARR, CATHY A. JESS,
                                                                           ORDER
 SCOTT M. ECKSTEIN, DR. LORI ADAMS,
 CPT. JAY VANLANEN, DR. TODD L. HAMILTON,
                                                                        19-cv-692-jdp
 CPT. JAMES ELLSINGER, CPT. REBECCA LENZ,
 SGT. COOK, JOSHUA J. GOMM,
 C.O. COLIN FRUEHBRODT, C.O. JAIME ADKINS,
 C.O. ZACHARY KORPITA, and R.N. JANE DOE #1,

                              Defendants.


       Plaintiff Curtis W. Johnson, appearing pro se, alleges that prison officials at the Green

Bay Correctional Institution denied him food for several days, humiliated him by forcing him

to scrape feces off his wall with his bare hands, goaded him into committing self-harm, and

failed to promptly get him medical assistance after he harmed himself.

       Defendants have filed a motion to dismiss the case or to transfer it to the United States

District Court for the Eastern District of Wisconsin, stating that none of the defendants reside

in the Western District. Dkt. 28. Johnson responded by filing his own motion to transfer venue

to the Eastern District. Dkt. 33. Because there isn’t a dispute about defendants’ residence and

the interests of justice are served by transfer to the district where the events at issue occurred

rather than dismissal, I will grant the parties’ motion to transfer the case. See 28 U.S.C.

§ 1406(a).
                                 ORDER

IT IS ORDERED that:

1. Defendants’ motion to dismiss the case, Dkt. 28, is DENIED.

2. The parties’ motions to transfer the case, Dkt. 28 and Dkt. 33, are GRANTED.

3. This case is TRANSFERRED to the United States District Court for the Eastern
   District of Wisconsin.

Entered February 6, 2020.

                                  BY THE COURT:

                                  /s/
                                  ________________________________________
                                  JAMES D. PETERSON
                                  District Judge




                                     2
